DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1- in the reply filed on 13 July 2022 is acknowledged.
	Acknowledgement is also made of Applicant's cancellation of independent claims 7 and 18; cancelation of claims 19 and 20; amendments made to claims 8-17; and the addition of claims 21-23.
Since all pending claims depend from the only independent claim, claim 1, the restriction requirement has been withdrawn; and examination of all claims, claims 1-6, 8-17, and 21-23 follows.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
   Providing a component comprising a cover moveable relative to the base from a closed position to an open position providing access to the compartment, wherein the component comprises a trim panel or a door panel, as recited in claim 17.  Specifically, trim and door panels with covers to revel a compartment with access via the cover.

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
    Paragraph [0008], line 17:  A conjunction should be inserted prior to the introduction of element "(j)".
   Paragraph [0008], line 18:  A conjunction should be inserted prior to the introduction of element "(b)".
   Paragraph [0009], line 18:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0009], line 20:  A conjunction should be inserted prior to the introduction of element "(d)".
   Paragraph [0009], line 29:  A conjunction should be inserted prior to the introduction of element "(e)".
   Paragraph [0009], line 33:  A conjunction should be inserted prior to the second occurrence of the article "a".
   Paragraph [0011], line 13:  A conjunction should be inserted prior to the introduction of element "(c)".
   Paragraph [0011], line 29:  A conjunction should be inserted prior to the introduction of element "(j)".
   Paragraph [0011], line 35:  A conjunction should be inserted prior to the introduction of element "(b)".
   Paragraph [0011], line 38:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0011], line 46:  A conjunction should be inserted prior to the introduction of element "(c)".
   Paragraph [0011], line 50:  A conjunction should be inserted prior to the introduction of element "(c)".
   Paragraph [0012 ], line 7:  The conjunction -- and -- should be inserted after the semicolon.
   Paragraph [0012], line 20:  A conjunction should be inserted prior to the introduction of element "(b)".
   Paragraph [0012], line 25:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0012], line 31:  A conjunction should be inserted prior to the introduction of element "(b)".
   Paragraph [0012], line 33:  A conjunction should be inserted prior to the introduction of element "(d)".
   Paragraph [0012], line 60:  A conjunction should be inserted prior to the second occurrence of the article "a".
   Paragraph [0012], line 68:  A conjunction should be inserted prior to the introduction of element "(c)".
   Paragraph [0012], line 71:  A conjunction should be inserted prior to the introduction of element "(b)".
   Paragraph [0013], line 9:  A -- semicolon -- should be inserted after the first occurrence of the term "position"; and a conjunction should be inserted prior to the introduction of element "(b)".
   Paragraph [0013], line 30:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0014], line 17:  A -- comma -- should be inserted after the term "position".
   Paragraph [0015], line 16:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0016], line 13:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0016], line 16:  The conjunction -- and -- should be inserted prior to the introduction of element "(h)".
   Paragraph [0017], line 35:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0018], line 51:  A conjunction should be inserted prior to the introduction of element "(c)".
   Paragraph [0018], line 57:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0020], line 24:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0020], line 27:  A conjunction should be inserted prior to the introduction of element "(c)".
   Paragraph [0022], line 22:  A conjunction should be inserted prior to the introduction of element "(b)".
   Paragraph [0022], line 26:  A conjunction should be inserted prior to the introduction of element "(h)".
   Paragraph [0022], line 44:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0023], line 24:  A conjunction should be inserted prior to the introduction of element "(h)".
   Paragraph [0023], line 32:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0022], line 72:  The term "second" should be corrected to read
-- seconds --.
   Paragraph [0023], line 74:  A conjunction should be inserted prior to the article  "a".
   Paragraph [0022], line 44:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0066], line 14:  The article "an" should be corrected to read -- a --.
   Paragraph [0073], line 9:  The conjunction -- and -- should be inserted prior to the introduction of element "(d)".
  Paragraph [0073], lines 33 and 34:  The article -- an -- should be inserted prior to the term "interrupt".
   Paragraph [0074], line 7:  The first occurrence of the article "an" should be corrected to read -- a --.
   Paragraph [0075], line 2:  The "underscore" marking between designations "4A" and "4B" should be replaced with a -- hyphen --.
   Paragraph [0078], line 29:  A conjunction should be inserted prior to the introduction of element "(h)".
   Paragraph [0078], line 47:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0079], line 27:  A conjunction should be inserted prior to the introduction of element "(h)".
   Paragraph [0079], line 35:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0079], line 75:  The term "second" should be corrected to read
-- seconds --.
   Paragraph [0079], line 77:  A conjunction should be inserted prior to the article  "a".
   Paragraph [0080], lines 21 and 22:  The article -- an -- should be inserted prior to the term "interrupt".
   Paragraph [0086], line 4:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0093], line 53:  A conjunction should be inserted prior to the introduction of element "(c)".
   Paragraph [0093], line 60:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0095], line 27:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0096], line 19:  A conjunction should be inserted prior to the introduction of element "(h)".
   Paragraph [0096], line 39:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0097], line 16:  A conjunction should be inserted prior to the introduction of element "(c)".
   Paragraph [0097], line 32:  A conjunction should be inserted prior to the introduction of element "(j)".
   Paragraph [0097], line 38:  A conjunction should be inserted prior to the introduction of element "(b)".
   Paragraph [0097], line 41:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0097], line 53:  A conjunction should be inserted prior to the introduction of element "(c)".
   Paragraph [0098], line 28:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0097], line 36:  A conjunction should be inserted prior to the introduction of element "(d)".
   Paragraph [0098], line 64:  A conjunction should be inserted prior to the second occurrence of the article  "a".
   Paragraph [0098], line 72:  A conjunction should be inserted prior to the introduction of element "(c)".
   Paragraph [0099], line 34:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0101], line 18:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Paragraph [0102], line 14:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".

Appropriate correction is required.





Claim Objections
Claims 1-6, 8-17, and 21-23 are objected to because of the following informalities:
   Re claim 1, claim lines 6 and 11:  The conjunction -- and -- should be inserted after the semicolon.
   Re claim 5, claim line 5:  A conjunction should be inserted prior to the introduction of element "(j)".
   Re claim 6, claim line 2:  A conjunction should be inserted prior to the introduction of element "(b)".
   Re claim 10, claim line 4:  The conjunction -- and -- should be inserted prior to the introduction of element "(f)".
   Re claim 12, claim line 2:  A conjunction should be inserted prior to the introduction of element "(d)".
   Re claim 15, claim line 4:  A conjunction should be inserted prior to the introduction of element "(e)".
   Re claim 17, claim line 3:  A conjunction should be inserted prior to the introduction of the last element (a removable compartment).
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-17, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 1, claim line 12:  It is not clear how the term "presented" is to be interpreted.  The specification fails to provide an explanation of how the user interface is presented by a light guide.
      NOTE:  The Examiner is interpreting the term "presented" to mean represented by.
   Re claim 13, claim line 2:  The phrase "the control program" lacks antecedent basis.
	   Re claim 16, claim lines 1-2:  The claim recites a retractable tray, but the claim fails to recite how this tray interacts or is connected to the other structure recited in claim 1.  It is not clear if this tray is in the base or in the rear seats of the vehicle.




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1-6, 8-17, and 21-23 because the prior art of record fails to teach and/or make obvious a component for a vehicle interior configured to administer a dose of radiation to an object comprising a user interface comprising a control panel for a module; and the user interface is presented by a light guide on the cover in combination with all of the remaining limitations of the claim.

Claims 1-6, 8-17, and 21-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856